DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claims 1, 9 and 12 as described below.

In claim 1, regarding the recitation of “at least up to the bottom of the cover glass layer” at lines 9-10, while claim 1 sets forth antecedent basis for “a bottom” with respect to “the wafer,” the claim does not previously establish “a bottom” with respect to “the cover glass.”
Therefore, the recitation of “at least up to the bottom of the cover glass layer” at lines 9-10 should be amended to read -- at least up to a 

In claim 9, regarding the recitation of “the top of the cover glass layer” at line 2, while claim 1 sets forth antecedent basis for “a top” with respect to “the wafer,” the claim does not previously establish “a top” with respect to “the cover glass.”
Therefore, the recitation of “the top of the cover glass layer” at lines 2 should be amended to read -- a 

In claim 12, regarding the recitation of “along at least on track (S1, S2, S3, S4) extending along or parallel to the parting line” at lines 3-4, while generally, the presence or absence of such reference characters does not affect the scope of a claim (MPEP § 608.01(m)), the recitation of “(S1, S2, S3, S4)” is not only unnecessary but creates confusion as to the possible limiting effect of the “at least one track.”  It raises questions as to whether the recitation is broad immediately followed by narrow, and if the required number of tracks is four or if it is a minimum or maximum, etc.  Furthermore, there is no recitation in the specification or drawings of an “S3” (see Fig. 2; par. 54).
Therefore, the recitation of “along at least on track (S1, S2, S3, S4) extending along or parallel to the parting line” at lines 3-4 should be amended to read -- along at least on track 

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of creating a separating trench that extends from the bottom of the wafer through the wafer and through the adhesive layer at least up to a bottom of the cover glass layer adjoining the adhesive layer along the parting line via laser ablation; and dividing the cover glass layer along the separating trench in combination with all of the limitations of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896